Citation Nr: 0429099	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-04 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a compensable rating for sleep apnea.

2.  Entitlement to a compensable rating for a low back 
disorder.

3.  Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1982 to November 2002.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah which granted 
service connection for sleep apnea, a low back disorder 
(characterized as lumbosacral strain) and sinusitis, each 
rated noncompensable, effective December 1, 2002 (the day 
following the date of the veteran's discharge from service).  

(The rating decision on appeal also denied a 10 percent 
rating under the criteria providing for such when there are 
multiple noncompensable ratings interfering with employment.  
38 C.F.R. § 3.324.  The veteran has not expressed 
disagreement with that determination, nor alleged that his 
disabilities interfere with his employment.  Hence that 
matter is not before the Board.)


FINDINGS OF FACT

1.  The veteran's sleep apnea is not shown to be manifested 
by persistent daytime hypersomnolence.

2.  The veteran's service-connected low back disorder is 
asymptomatic.  

3.  The veteran's sinusitis is not shown to be manifested by 
incapacitating episodes; or by three to six non-
incapacitating episodes of sinusitis per year, characterized 
by headaches, pain, and purulent discharge, or crusting.


CONCLUSIONS OF LAW

1.  A compensable rating is not warranted for the veteran's 
sleep apnea.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic Code (Code) 6847 
(2004).
2.  A compensable rating is not warranted for the veteran's 
service connected low back disorder.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Code 5295 
(2003).

3.  A compensable rating is not warranted for the veteran's 
sinusitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.97, Code 6513 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The RO properly provided notice to the veteran 
regarding these "downstream" issues in a January 2003 
statement of the case (SOC).  See VAOPGCPREC 8-2003.  

As to notice content, the July 2002 letter advised the 
veteran that he was "ultimately responsible for giving us 
information or evidence to support your claim[s]."  While he 
was not notified of certain recent regulatory changes in the 
criteria for rating low back disability, based on the facts 
of this case (as will be discussed more fully below) such 
notice would serve no useful purpose.  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records.  He has been afforded a VA 
fee-basis examination.  He has not identified any pertinent 
records outstanding.  In fact, he informed VA in December 
2002 that he had no further evidence to submit.  VA's duties 
to assist, including those mandated by the VCAA, are met.

Factual Basis

Service connection for sleep apnea, lumbosacral strain, and 
sinusitis was established based essentially on findings that 
each was manifested in service.  

On VA fee-basis examination in July 2002 it was noted that 
the veteran had surgery for sleep apnea in 2000.  He 
indicated that while before the surgery he felt sleepy during 
the day and had trouble keeping awake, after the surgery the 
sleep apnea had improved.  He complained of low back pain of 
10 years duration, indicating it was now constant.  He also 
complained of recurrent sinusitis since 1997 and that he 
underwent sinus surgery [concurrent with sleep apnea surgery] 
in 2000.  He complained of forehead pain during flare-ups and 
of headaches which required antibiotic treatment.  

Examination of the pharynx revealed status post surgical 
removal of the uvula and distal soft palate [part of the 
sleep apnea surgery], but was otherwise normal.  Examination 
of the nose revealed some nasal obstruction (about 50% 
occlusion of the right nostril; and 80% of the left nostril), 
but otherwise appeared normal.  The examiner noted that there 
was no evidence of sinusitis, and no tenderness or purulent 
discharge.  Lumbar spine examination was unremarkable.  The 
examiner noted that there was no radiation of pain on 
movement, muscle spasm or tenderness.  There were no signs of 
radiculopathy.  Lumbar spine motion was reported to be normal 
(flexion - 0 to 95 degrees, extension - 0 to 35 degrees, 
right and left lateral - 0 to 40 degrees, and right and left 
rotation - 0 to 35 degrees).  There was no lumbar spine 
ankylosis, and pain, weakness, fatigue, lack of endurance or 
instability were not observed.  Sinus X-rays showed some left 
maxillary occlusion; lumbar 
X-rays were interpreted as normal.  The diagnoses were sleep 
apnea, status post uvulectomy; status post lumbosacral 
strain; and chronic sinusitis.  The examiner noted that the 
veteran's sleep apnea disorder had been treated surgically, 
was improved and was stable at the present time.  The 
examiner added that the chronic sinusitis diagnosis was based 
on X-ray findings and the veteran's history, and that there 
was no clinical features other than partial nasal obstruction 
at the time of the examination.  He added that the veteran 
was able to engage in his usual occupation and activities of 
daily living despite his diagnosed conditions.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Where, as here, the issues involve the assignment of an 
initial rating for a disability following the award of 
service connection for that disability, the entire history of 
the disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

Under Code 6847, a noncompensable rating is assigned for 
sleep apnea where it is asymptomatic, but with documented 
sleep disorder breathing.  A 30 percent evaluation is 
assigned when there are symptoms of persistent daytime 
hypersomnolence.  See 38 C.F.R. § 4.97.

The veteran's service-connected low back disability is has 
been diagnosed, and rated, as lumbosacral strain.  A 
noncompensable rating is assigned for slight subjective 
symptoms only.  A 10 percent rating is warranted for 
lumbosacral strain with characteristic pain on motion.  
38 C.F.R. § 4.71a, Code 5295 (effective prior to September 
26, 2003).  

Effective September 26, 2003, lumbosacral strain (and 
virtually all spine disability -with additional provisions 
for disc disease) is rated applying the General Rating 
Formula for diseases and injuries of the spine.  A 10 percent 
rating requires forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent of height.  38 C.F.R. 
§ 4.71a, Code 5237 (effective from September 26, 2003). 

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent rating 
will be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

Given that all pertinent medical records have been obtained, 
and that clinically the disability is asymptomatic, the 
veteran was not prejudiced by the fact that he was not 
advised of the criteria changes.  Under any version of the 
criteria, where the disorder is clinically asymptomatic or 
with slight subjective symptoms only, a noncompensable rating 
is warranted.  See 38 C.F.R. § 4.71a, Codes 5295, 5237(as 
effective prior to, and from September 26, 2003.)  

The RO has rated the veteran's sinusitis as maxillary 
sinusitis, Code 6513.  However characterized, sinusitis is 
rated under the a general rating formula (for Codes 6510 
through 6514), and a noncompensable rating is assigned for 
chronic maxillary sinusitis detected by X-ray only.  A 10 
percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An endnote indicates that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97.

Analysis

At the outset, the Board finds that the evidence shows that 
the disabling effects of each of the disabilities at issue 
have remained essentially unchanged throughout the appellate 
period, and that "staged" ratings are not indicated for any 
of the disabilities.

Sleep Apnea

The lowest compensable, 30 percent, rating requires 
persistent day-time hypersomnolence.  See 38 C.F.R. § 4.97, 
Code 6847.  On VA Fee-basis examination in July 2002 the 
veteran reported that the sleep apnea had improved following 
surgery in service.  While the veteran complains that he 
snores and stops breathing during the night, there are no 
postservice complaints, notations, or findings of persistent 
daytime hypersomnolence, as required for the 30 percent 
rating (higher ratings require a greater degree of documented 
disability, here neither alleged, nor shown).  Notably, the 
veteran has not required treatment for this disorder 
postservice.  The preponderance of the evidence is against 
this claim, and a compensable rating is not warranted.  

Low Back Disorder

While the veteran contends that he has experienced low back 
pain for the past 10 years, there is no competent (medical) 
postservice evidence corroborating this is so.  On July 2002 
VA fee-basis examination [the only post-service medical 
evidence on file] evaluation of the lumbosacral spine 
revealed no pertinent abnormalities.  Significantly, the 
examiner indicated there was no pain on motion or tenderness.  
No limitation of function, was reported, and diagnostic 
studies (x-rays) revealed no pathology.  The veteran does not 
assert, nor does the evidence show, that he has been treated 
for back problems since his service separation.  There is no 
clinical evidence of characteristic pain on motion (which 
would warrant a 10 percent rating under the previous rating 
criteria) or of symptoms warranting a 10 percent rating under 
any of the alternate current rating criteria (from September 
26, 2003).  Consequently, a noncompensable rating is 
indicated.  See also 38 C.F.R. § 4.31.  The veteran's own 
statements regarding the severity of his low back disability 
must be viewed in conjunction with the objective medical 
evidence.  See Espiritu, supra.  

Sinusitis

The general rating formula for sinusitis provides a 10 
percent rating where it is manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A zero percent rating is warranted 
where sinusitis is detected by X-ray only.  38 C.F.R. § 4.97.

Here, the competent (medical) evidence (specifically the 
report of the July 2002 VA fee-basis examination, as there 
are no identified treatment records) provides no indication 
that the veteran has had episodes of sinusitis (either 
incapacitating or non-incapacitating) at any time during the 
appellate period.  While he asserts that he has 10 non-
incapacitating episodes per year, there is no competent 
(medical) supporting evidence for such allegation.  The 
veteran's assertions must be viewed in conjunction with the 
objective medical evidence (as required by the rating 
criteria).  See Espiritu, supra.  The clinical evidence shows 
sinusitis is shown by x-rays, with no clinical manifestations 
other than the x-ray shown obstruction.  Under the applicable 
criteria outlined above, this warrants a zero percent rating.  

Extraschedular Consideration

The disability picture presented with respect to each of 
these disabilities is neither exceptional nor unusual so as 
to render impractical the application of the regular 
schedular standards, and require referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  There is no 
indication in the evidence (and it is not alleged) that any 
of these disorders has required postservice hospitalization 
or caused marked interference with employment.  (The veteran 
is advised that should any of the disabilities become 
symptomatic, evidence of such could provide a basis for 
reopening his claim.)  


ORDER

A compensable rating for sleep apnea is denied.

A compensable rating for a low back disorder is denied.

A compensable rating for sinusitis is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



